 


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LISA NORTON,

             Plaintiff,                              Case No. 2:17-cv-12716
                                                     District Judge Bernard A. Friedman
v.                                                   Magistrate Judge Anthony P. Patti

WATRFORD SCHOOL DISTRICT
and BOARD OF EDUCATION FOR
THE WATERFORD SCHOOL
DISTRICT,

          Defendants.
_________________________/

    ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
             MOTION TO COMPEL DISCOVERY (DE 17)

       This matter is before the Court for consideration of Plaintiff Lisa Norton’s

motion to compel discovery (DE 17), Defendants Waterford School District and

Board of Education for the Waterford School District’s response (DE 20), and the

parties’ joint statement of unresolved issues (DE 21). Judge Friedman referred this

motion for hearing and determination (DE 18), and a hearing was noticed for

October 2, 2018. (DE 19.)

       On the date set for hearing, attorneys Charlotte Croson and Michael D.

Weaver appeared in my courtroom, and the Court entertained oral argument

regarding the unresolved issues. Upon consideration of the motion papers and oral

argument of counsel, and for all the reasons stated on the record by the Court,

 
 


which are herein incorporated by reference, Plaintiff’s motion to compel (DE 17),

as narrowed by the September 28, 2018 statement of unresolved issues (DE 21), is

GRANTED IN PART and DENIED IN PART as follows:

      1.    Plaintiff’s Second Request for Production, Request Nos. 1-
            14, regarding personnel files of alleged similarly situated
            employees: Defendants shall produce the requested personnel
            files by October 23, 2018, subject to a stipulated protective
            order. Defendants may redact personally identifiable
            information, such as social security numbers, addresses,
            telephone numbers, information regarding family members, and
            the day and month of the employees’ birthdates, although year
            of birth is to be provided for each.

      2.    Plaintiff’s request to compel the information sought in her
            First Request for Production No. 4 was withdrawn on the
            record, because it is covered by her Second Request for
            Production.

      3.    Plaintiff’s First Request for Production, Request Nos. 18
            and 19, regarding retirement or pension plans, along with
            relevant Summary Plan Description, and insurance or other
            benefit plan which covered Plaintiff: Defendants shall
            produce the requested documents, to the extent they exist, or
            provide Plaintiff with a link(s) to relevant website(s), if
            applicable, by October 23, 2018.

      4.    Plaintiff’s First Set of Interrogatories, Nos. 4, 6, 7, 9, 10, 11,
            12 regarding information on similarly situated individuals:
            Plaintiff shall provide to Defendants a copy of the “2015
            Master List” excel spreadsheet in her possession, which she
            states contains information on individual teacher’s certifications
            and ratings, by October 3, 2015, and Defendants shall then
            produce to Plaintiff a copy of the “Master List(s)” containing
            similar information for the 2014-2015 and 2016-2017 academic
            years, by October 23, 2018.



                                         2
 
 


             Defendants shall also produce to Plaintiff a “Master Schedule”
             for each Waterford School District school building from
             September 2014 through May 2017, containing information
             identifying teachers and class (including subject) assignments,
             by October 23, 2018.

             Finally, given the breadth of Plaintiff’s request in Interrogatory
             No. 4 for the date of birth of “every teacher in Waterford
             School District eligible for the June, 2015 layoff” – which the
             parties mutually acknowledge essentially means every teacher
             in the district – Defendants shall ascertain the estimated cost to
             collect and produce that information to Plaintiff and provide a
             breakdown of the costs of such production (e.g., internal man-
             hours, outside contractors, etc.) to Plaintiff by October 10,
             2018. To the extent Plaintiff still then wants that information,
             the cost of production will shift to her and must be paid before
             Defendants will be required to produce it.

      Finally, as stated on the record, the Court declines to award costs to either

side, because both sides’ positions were substantially justified, the issues required

rulings from the Court, and an award of costs would be unjust in the

circumstances.

      IT IS SO ORDERED.

Dated: October 2, 2018                  s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE

                               Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on October 2, 2018, electronically and/or by U.S. Mail.

                                        s/Michael Williams
                                        Case Manager for the
                                        Honorable Anthony P. Patti
                                          3
 
